Citation Nr: 0734883	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial (compensable) rating for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New Orleans, Louisiana, 
Regional Office.  The Roanoke, Virginia, Regional Office (RO) 
of the Department of Veterans Affairs (VA) subsequently 
obtained jurisdiction of the claim and the case came to the 
Board from that RO.


FINDING OF FACT

The veteran's service-connected sarcoidosis is essentially 
asymptomatic; without any prescribed corticosteroid treatment 
nor is it shown that she has a FEV-1 of 71 to 80 percent 
predicted or; FEV-l/FVC of 71 to 80 percent predicted; or a 
DLCO (SB) of 66 to 80 percent of that predicted.


CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation in 
excess of 0 percent for sarcoidosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6846 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in April 2002 and January 2006.  
Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with her claim.  The RO has contacted 
all of the medical providers listed by the appellant.  The 
veteran has been provided VA examinations.  The veteran's 
representative noted that the examiner who conducted the fee 
based examination in June 2004 did not have access to the 
veteran's claim file and requested that the case be remanded 
for another examination.  

The Board does not find it necessary to remand the case 
simply for review of the veteran's medical history.  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, 
review of that examination reveals that appellant provided an 
accurate history which the examiner could consider in 
conducting the examination.  There is no competent evidence 
to suggest that the symptoms have worsened since that 
examination.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Based on inservice treatment service connection was granted 
for sarcoidosis in an October 2002 rating action.  A 
noncompensable evaluation was assigned effective in February 
2002.  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disabilities and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Sarcoidosis is evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 6846.  A 0 percent rating requires chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment; a 30 percent rating requires 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids. 

Active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

These criteria primarily rate the pulmonary condition based 
on pulmonary function study test results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.

Under Diagnostic Code 6600, a 10 percent rating for chronic 
bronchitis requires FEV-1 of 71 to 80 percent predicted, or; 
FEV-l/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 
percent predicted.  A 30 percent rating requires FEV-1 of 56 
to 70 percent predicted, or; FEV-l/FVC of 56 to 70 percent, 
or; DLCO (SB) of 56 to 65 percent predicted.

Based on the applicable rating criteria, the Board has 
carefully reviewed the pertinent evidence of record and finds 
that there is no basis for the assignment of a compensable 
evaluation.  More specifically, a 30 percent evaluation for 
sarcoidosis requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids, and there is neither evidence 
of persistent symptoms nor evidence that symptoms required 
chronic low dose (maintenance) or intermittent 
corticosteroids.  

Moreover, pulmonary function tests (PFT) were conducted in 
August 2002 and June 2004.  No PFT study revealed a FEV-1 of 
71 to 80 percent predicted, or; FEV-l/FVC of 71 to 80 percent 
predicted.  Moreover, neither a DLCO (SB) of 66 to 80 percent 
of that predicted is shown.  Accordingly, a compensable 
evaluation is not warranted under these provisions.


ORDER

Entitlement to an initial compensable evaluation for 
sarcoidosis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


